DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 01/26/2022.
The amendments filed on 01/26/2022 have been entered. Accordingly claims 1-4 and 6-9 remain pending. Independent claim 1 is presently amended.

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. Applicant argues that Desai allegedly does not disclose or suggest that the hydrophilic coating layer has a thickness ranging between 2 and 5 microns, and that the ultrasound transducer interface pad does not include a couplant material between the first substrate layer and the hydrophilic coating layer.
Specifically, applicant argues, on page 7 of the remarks, that “given the requirement in Desai that body contact layer 34 be of sufficient structure to include controlled openings therein, Desai clearly does not disclose that the body contact layer has a thickness ranging between 2 and 5 microns”. 
In response to applicant’s argument, examiner disagrees on two front: [1st] there is no indication that the controlled openings do not allow for a thickness ranging between 2 and 5 microns and [2nd] as per MPEP 716.01(c) ‘[t]he arguments of counsel cannot take the place of evidence in the record.’ In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).”
Applicant further argues, on page 7 of the remarks, that “Desai may not be relied on for disclosing a hydrophilic layer applied to the first surface of the first substrate layer, wherein the ultrasound transducer interface pad does not include a couplant material between the first substrate layer and the hydrophilic coating layer” because “as shown in Figs. 8, the shield of Desai further requires the addition of an intervening couplant layer 32 between body contact layer 34 and probe contact layer 30”.
Examiner respectfully disagrees because the couplant material 32 of Desai and not the probe contact layer 30 of Desai has been interpreted as the claimed first substrate layer. Therefore, Desai does teach wherein the ultrasound transducer interface pad does not include a couplant material between the first substrate layer and the hydrophilic coating layer, in combination with Lindekugel.
Applicant also argues, see remarks spanning pages 7-10, that the combination of references does not teach the limitations regarding the non-silicone-based adhesive coating silicone gel adhesive coating because the references individually do not teach both coatings. This is not found persuasive because the combination of references do in fact teach both adhesive coatings. In particular, applicant argues, on page 9 of the remarks, that “Desai is completely silent with respect to any different adhesive layers 31 comprising different materials having different adhesive properties”. However, Desai was not relied on to anticipate the claim, the different adhesive layers were taught by the combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites the limitation “wherein the ultrasound transducer interface pad does not include a couplant material between the first substrate layer and the hydrophilic coating layer”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for this limitation. Applicant has indicated, on page 6 of the remarks, that support for this amendment can be found in Fig. 2D and related description. However, Fig. 2D, its related description, nor the remaining originally filed disclosure provides support for not including a couplant material between the first substrate layers and the hydrophilic coating layer. As stated in MPEP 2173.05 (i), regarding negative limitations, the “mere absence of a positive recitation is not basis for an exclusion”. As such, claims 1-4 and 6-9 contain new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2017/0128042, May 11, 2017, hereinafter “Desai”) in view of Lindekugel et al. (US 2014/0180116, June 26, 2014, hereinafter “Lindekugel”) and Berard-Andersen et al. (US 2015/0018686, January 15, 2015, hereinafter “Berard”).
Regarding claim 1, Desai discloses an ultrasound transducer interface pad (“ultrashields are provided for use with ultrasound probes, wherein the ultrashields have specialized layers to provide an uninterrupted pathway of acoustic conductance from the probe to the surface of the body throughout the procedure while introducing minimal to no attenuation of ultrasound wave transmission” Abstract), comprising: 
a first substrate layer having a first surface and a second surface opposite the first surface (“couplant layer 32” Figs. 8, re-produced below with annotations, and corresponding description; also see Fig. 10 and corresponding description, see annotations of Fig. 8 below for first and second surface);

    PNG
    media_image1.png
    376
    452
    media_image1.png
    Greyscale

a hydrophilic layer applied to the first surface of the first substrate (“outer surface body contact layer 34” Figs. 8 and corresponding description; “body contact layer 34 is typically hydrophilic” [0085]), wherein the hydrophilic layer is configured to be hydrated to provide an acoustic coupling between the ultrasound transducer and a patient (“The outer surface body contact layer 34 has controlled openings, such as submicron or micron sized openings (e.g. 1 nm, 0.05 .mu.m to 2.0 .mu.m), which both assist in retention of couplant within the adjacent couplant layer 32 and allow a slow release of the couplant from the couplant layer 32 to the skin or body surface [...] The release of couplant creates an uninterrupted pathway of acoustic conductance from the probe 14 to the skin or body surface of the patient. In other words, the release of couplant to the body surface causes the body surface to be acoustically conductive with the ultrasound. In many instances, the couplant is water which is non-obtrusive to the patient and easily absorbed, evaporated or wiped away after the procedure.” [0085]); 
a second substrate layer having a third surface and a fourth surface opposite the third surface (“probe contact layer 30” Fig. 8 and corresponding description, see annotations of Fig. 8, above for third and fourth surface); 
a first adhesive layer formed on the third surface of the second substrate layer and configured to adhere to the second surface of the first substrate layer (“the probe contact layer 30 includes an adhesive 31 to adhere the couplant layer 32 and/or the outer surface body contact layer 34 thereto.” [0062]; Examiner notes that above adhesive configuration is not shown above in annotated Fig. 8; also see [0092]); and 
a second adhesive layer formed on the fourth surface of the second substrate and configured to adhere to one of an operational portion of an ultrasound transducer or a patient (“adhesive 31’ ” see above annotated Fig. 8 and corresponding description; “The adhesive 31 allows the ultrashield 10 to be affixed to the probe 14” [0062]),
wherein the first adhesive layer comprises a non-silicone-based adhesive coating (“Example adhesives 31 include epoxy, polyurethane, cyanoacrylate and acrylic polymers, to name a few” [0063]), and 
wherein the non-silicone-based adhesive coating exhibits a higher removal force than the silicone gel adhesive coating (“Example adhesives 31 include epoxy, polyurethane, cyanoacrylate and acrylic polymers, to name a few.” [0063], Examiner notes that acrylic based adhesive material inherently exhibits a higher removal force than silicone gel adhesive coating as disclosed by Applicant in at least paragraphs [0017]-[0018] of the pre-grant publication of the instant application), and 
wherein the ultrasound transducer interface pad does not include a couplant material between the first substrate layer and the hydrophilic layer (there is no additional couplant material or any additional layer between couplant layer 32 [first substrate layer], Fig. 8, and outer surface body contact layer 34 [hydrophilic layer], Fig. 8). 
Although Desai discloses all the claim limitations as stated above, Desai fails to disclose that the hydrophilic layer is a hydrophilic coating layer. Although Examiner notes that Desai teaches applying a coating layer to the body contact layer 34 in paragraph [0084].
	However, Lindekugel teaches, in the same field of endeavor, an ultrasound probe that utilizes an ultrasound transducer interface pad substrate layer (spacer component 118 in Fig. 16 and corresponding description), with a hydrophilic coating layer applied to a first surface [e.g. skin or patient contact side] of the substrate layer (“the lubricity of this or other spacer components described herein can be improved by including a suitable coating, such as a hydrophilic or parylene coating, for instance. The coating can be included on one or both of the skin-contacting portion of the spacer component and the portion that contacts the head portion of the ultrasound probe. This in turn can assist in ultrasonically coupling the spacer component 118 to the probe head portion and in enabling smooth movement of the spacer component over the skin surface.” [0014]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Desai with a hydrophilic coating as taught by Lindekugel in order to enable smooth movement of the spacer component [interface pad] over the skin surface ([0114] of Lindekugel).
Desai modified by Lindekugel teaches the hydrophilic coating but Lindekugel is silent on the thickness of the coating, therefore Desai modified by Lindekugel fails to disclose wherein the hydrophilic coating layer has a thickness ranging between 2 and 5 microns. However, it would have been an obvious matter of design choice to provide a hydrophilic coating layer with a thickness ranging between 2 and 5 microns, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Although Desai discloses the use of a silicone gel couplant (e.g. [0064]), Desai fails to disclose wherein the second adhesive coating layer comprises a silicone gel adhesive coating.
However, Berard teaches, in the same field of endeavor, an adhesive layer that adheres to an ultrasound probe that comprises a silicone gel adhesive coating (“The tape may include a first adhesive surface for adhesion of the silicone gel to the skin and a second adhesive surface for adhesion of the silicone gel to the ultrasound probe. The first and second adhesive surfaces are preferably surfaces of the silicone gel. There may be two silicone gel layers respectively providing the first and second adhesive surfaces. Two similar silicone gel layers may be used, or alternatively the layers may be of different types with properties optimised for best adhesion to the probe and to the skin, respectively.” [0010]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Desai with wherein the second adhesive coating layer comprises a silicone gel adhesive coating as taught by Berard in order to provide an adhesive layer with improved adhesion to typical ultrasound probe materials ([0008] of Berard). 

Regarding claim 2, Desai further discloses wherein at least one of the first substrate layer or the second substrate layer comprises a polyurethane film material (“the contact layer 30 is comprised of quartz or a polymer such as polyethylene, polyurethane, polypropylene, polyester, ethylene vinyl acetate, polyvinyl chloride, or the like.” [0061]).
Regarding claim 3, Desai further discloses wherein the polyurethane film material has a thickness ranging from approximately 0.025 to 1.00 millimeters (“the contact layer 30 has a thickness in the range of 0.010 [0.254 millimeters] to 0.060 inches, more particularly 0.030 [0.762 millimeters] to 0.060 inches. Similarly, in some embodiments, the contact layer 30 has a thickness of less than or equal to 0.060 inches, less than or equal to 0.050 inches, less than or equal to 0.040 inches, or less than or equal to 0.020 [0.508 millimeters] inches.” [0061]).
Regarding claim 6, Desai modified by Lindekugel and Berard discloses the limitations of claim 7 as stated above. Desai further discloses the adhesive coating has a thickness ranging from 0.025 to 0.2 millimeters (“the adhesive 31 has a very fine thickness, such as 0.001 [0.0254 millimeters] to 0.005 inches [0.127 millimeters], more particularly 0.002 [0.0508 millimeters] to 0.003 [0.0762 millimeters] inches.” [0063]). Desai fails to disclose wherein the silicone adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters.
However, Berard further teaches wherein the silicone adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters (“The thickness of the tape may be in the range 100 to 500 .mu.m, for example” [0014]; also see “For the above Silbione.TM. adhesives Bluestar Silicones use a test with a steel probe and an adhesive layer thickness of 0.25 mm” [0015]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Desai with wherein the silicone adhesive coating has a thickness ranging from 0.025 to 0.2 millimeters as taught by Berard in order to provide an adhesive layer with improved adhesion to typical ultrasound probe materials ([0008] of Berard). 
Regarding claim 7, Desai modified by Lindekugel and Berard discloses the limitations of claim 6 as stated above but does not explicitly teach wherein the silicone gel adhesive coating has a coat weight in a range of 100 to 200 grams per square meter (gsm). However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silicone gel adhesive coating taught by Desai in view of the teachings of Berard to have a coat weight in a range of 100 to 200 gsm, because Applicant has not disclosed that the claimed coat weight range provides an unexpected advantage, is used for a particular purpose, or solves a stated problem. Furthermore, it has been held before that "it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05.II.A), one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results (e.g. optimizing tackiness of the adhesive layer) to one of ordinary skill in the art at the time of the invention. As such, the modification of coat weight would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Desai in view of Berard. 
Regarding claim 8, Desai further discloses wherein the non-silicone-based adhesive coating comprises an acrylic or synthetic rubber-based adhesive material (“Example adhesives 31 include epoxy, polyurethane, cyanoacrylate and acrylic polymers, to name a few.” [0063]). 
Regarding claim 9, Desai further discloses a release layer provided over the second adhesive layer, wherein the release layer is to be removed prior to adhering the second adhesive layer to the ultrasound transducer (“the ultrashield 10 is disposed between packaging layers 50a, 50b. The packaging layers 50a, 50b are sized and configured to encase the ultrashield 10. In most embodiments, the probe contact layer 30 has an adhesive 31 which adheres the probe contact layer to the packaging layer 50b. In some embodiments, when the packaging layer 50b is removed for use, the same adhesive 31 is then used to adhere the ultrashield 10 to the probe 14.” [0099]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Lindekugel and Berard as applied to claim 1 above and further in view of Courtney et al. (US 2016/0022244, January 28, 2016, hereinafter “Courtney”).
Regarding claim 4, Desai modified by Lindekugel and Berard discloses the limitations of claim 1 as stated above but fails to disclose wherein the hydrophilic layer comprises one of: an ultra-violet (UV) light or heat curable hydrophilic material.
However, Courtney teaches, in the same field of endeavor, an ultrasound transducer coated with a hydrophilic layer (hydrophilic coating 730, e.g. Fig. 15 and corresponding description, also see [0173]-[0174], [0195]). The hydrophilic layer comprises an ultra-violet (UV) light or heat curable hydrophilic material (“some example implementations, a hydrophilic coating may be a polymer based coating. Non-limiting examples of suitable coatings contain ingredients such as: polyethylene oxide, a poly acrylate base coat with a polyurethane top coat, polyurethane resin, polyhydroxyethyl methacrylate, and polyvinylpyrrolidone. Other examples of coatings include ceramic-based coatings, which mitigate the swell issues that may result from the use of polymeric coatings. Example ceramic-based coatings may contain alumina, titanium nitride, silver oxide, zirconia, zinc oxide, titanium dioxide, or copper oxide. Heat and UV are the two main curing techniques used for hydrophilic coatings, but others are available.” [0161]).
Therefore, because Desai and Courtney teach a hydrophilic layer that is used to enhance ultrasonic transmission by reducing acoustic impedance mismatch, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute one type of hydrophilic layer for another to achieve the predictable result of enhancing ultrasonic transmission by reducing acoustic impedance mismatch using a particular type of hydrophilic later, in this case an ultra-violet (UV) light or heat curable hydrophilic material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793